Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended Twelve Months Ended 12/31/2008 12/31/2007 % Ch g 12/31/2008 12/31/2007 % Ch g Operating Revenues Wireless service $ 11,523 $ 10,151 13.5 % $ 44,249 $ 38,568 14.7 % Voice 8,796 9,801 -10.3 % 37,321 40,798 -8.5 % Data 6,202 5,925 4.7 % 24,372 23,206 5.0 % Directory 1,302 1,389 -6.3 % 5,416 4,806 12.7 % Other 3,253 3,083 5.5 % 12,670 11,550 9.7 % Total Operating Revenues 31,076 30,349 2.4 % 124,028 118,928 4.3 % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) 12,923 11,889 8.7 % 49,895 46,705 6.8 % Selling, general and administrative 8,211 7,745 6.0 % 31,187 30,242 3.1 % Depreciation and amortization 5,044 5,223 -3.4 % 19,883 21,577 -7.9 % Total Operating Expenses 26,178 24,857 5.3 % 100,965 98,524 2.5 % Operating Income 4,898 5,492 -10.8 % 23,063 20,404 13.0 % Interest Expense 813 868 -6.3 % 3,390 3,507 -3.3 % Equity in Net Income of Affiliates 107 147 -27.2 % 819 692 18.4 % Other Income (Expense) - Net (498 ) 1 - (589 ) 615 - Income Before Income Taxes 3,694 4,772 -22.6 % 19,903 18,204 9.3 % Income Taxes 1,290 1,636 -21.1 % 7,036 6,253 12.5 % Net Income $ 2,404 $ 3,136 -23.3 % $ 12,867 $ 11,951 7.7 % Basic Earnings Per Share $ 0.41 $ 0.52 -21.2 % $ 2.17 $ 1.95 11.3 % Weighted Average Common Shares Outstanding (000,000) 5,893 6,054 -2.7 % 5,927 6,127 -3.3 % Diluted Earnings Per Share $ 0.41 $ 0.51 -19.6 % $ 2.16 $ 1.94 11.3 % Weighted Average Common Shares Outstanding with Dilution (000,000) 5,920 6,095 -2.9 % 5,958 6,170 -3.4 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Twelve Months Ended Wireless 12/31/2008 12/31/2007 % Ch g 12/31/2008 12/31/2007 % Ch g Segment Operating Revenues Service $ 11,541 $ 10,186 13.3 % $ 44,410 $ 38,678 14.8 % Equipment 1,318 1,169 12.7 % 4,925 4,006 22.9 % Total Segment Operating Revenues 12,859 11,355 13.2 % 49,335 42,684 15.6 % Segment Operating Expenses Cost of services and equipment sales 4,817 4,301 12.0 % 18,078 15,991 13.1 % Selling, general and administrative 3,914 3,458 13.2 % 14,403 12,594 14.4 % Depreciation and amortization 1,443 1,669 -13.5 % 5,770 7,079 -18.5 % Total Segment Operating Expenses 10,174 9,428 7.9 % 38,251 35,664 7.3 % Segment Operating Income 2,685 1,927 39.3 % 11,084 7,020 57.9 % Equity in Net Income of Affiliates 1 4 -75.0 % 6 16 -62.5 % Minority Interest (70 ) (55 ) -27.3 % (256 ) (198 ) -29.3 % Segment Income $ 2,616 $ 1,876 39.4 % $ 10,834 $ 6,838 58.4 % Wireline Segment Operating Revenues Voice $ 9,007 $ 10,011 -10.0 % $ 38,198 $ 41,630 -8.2 % Data 6,459 6,157 4.9 % 25,352 24,075 5.3 % Other 1,606 1,489 7.9 % 6,304 5,878 7.2 % Total Segment Operating Revenues 17,072 17,657 -3.3 % 69,854 71,583 -2.4 % Segment Operating Expenses Cost of sales 8,021 7,622 5.2 % 31,929 31,018 2.9 % Selling, general and administrative 3,319 3,805 -12.8 % 13,624 15,159 -10.1 % Depreciation and amortization 3,380 3,340 1.2 % 13,150 13,416 -2.0 % Total Segment Operating Expenses 14,720 14,767 -0.3 % 58,703 59,593 -1.5 % Segment Income $ 2,352 $ 2,890 -18.6 % $ 11,151 $ 11,990 -7.0 % Advertising & Publishing Segment Operating Revenues $ 1,328 $ 1,473 -9.8 % $ 5,502 $ 5,851 -6.0 % Segment Operating Expenses Cost of sales 395 431 -8.4 % 1,716 1,645 4.3 % Selling, general and administrative 310 354 -12.4 % 1,282 1,421 -9.8 % Depreciation and amortization 180 181 -0.6 % 789 924 -14.6 % Total Segment Operating Expenses 885 966 -8.4 % 3,787 3,990 -5.1 % Segment Income $ 443 $ 507 -12.6 % $ 1,715 $ 1,861 -7.8 % Other Segment Operating Revenues $ 486 $ 571 -14.9 % $ 2,043 $ 2,229 -8.3 % Segment Operating Expenses 1,067 367 - 2,929 2,040 43.6 % Segment Operating Income(Loss) (581 ) 204 - (886 ) 189 - Equity in Net Income of Affiliates 106 143 -25.9 % 813 676 20.3 % Segment Income (Loss) $ (475 ) $ 347 - $ (73 ) $ 865 - Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 12/31/08 12/31/07 Unaudited Assets Current Assets Cash and cash equivalents $ 1,792 $ 1,970 Accounts receivable - net of allowances for uncollectibles of $1,270 and $1,364 16,047 16,185 Prepaid expenses 1,538 1,524 Deferred income taxes 1,014 2,044 Other current assets 2,165 2,963 Total current assets 22,556 24,686 Property, Plant and Equipment - Net 99,088 95,890 Goodwill 71,829 70,713 Licenses 47,306 37,985 Customer Lists and Relationships - Net 10,582 14,505 Other Intangible Assets - Net 5,824 5,912 Investments in Equity Affiliates 2,332 2,270 Postemployment Benefit - 17,291 Other Assets 5,728 6,392 Total Assets $ 265,245 $ 275,644 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 14,119 $ 6,860 Accounts payable and accrued liabilities 20,032 21,399 Advanced billing and customer deposits 3,849 3,571 Accrued taxes 1,874 5,027 Dividends payable 2,416 2,417 Total current liabilities 42,290 39,274 Long-Term Debt 60,872 57,255 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 19,196 24,939 Postemployment benefit obligation 31,930 24,011 Other noncurrent liabilities 14,610 14,798 Total deferred credits and other noncurrent liabilities 65,736 63,748 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,728 91,638 Retained earnings 36,591 33,297 Treasury shares (at cost) (21,410 ) (15,683 ) Accumulated other comprehensive income (loss) (17,057 ) (380 ) Total stockholders' equity 96,347 115,367 Total Liabilities and Stockholders' Equity $ 265,245 $ 275,644 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions, increase (decrease) in cash and cash equivalents Unaudited Twelve Months Ended 12/31/08 12/31/07 12/31/06 Operating Activities Net income $ 12,867 11,951 $ 7,356 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 19,883 21,577 9,907 Undistributed earnings from investments in equity affiliates (654 ) (297 ) (1,946 ) Provision for uncollectible accounts 1,796 1,617 586 Deferred income tax expense (benefit) 5,889 (240 ) (87 ) Net (gain) loss from impairment and sale of investments 517 (11 ) (10 ) Gain on license exchange - (409 ) - Changes in operating assets and liabilities: Accounts receivable (1,421 ) (1,491 ) 519 Other current assets 827 (1,020 ) 30 Accounts payable and accrued liabilities (5,563 ) 672 (2,213 ) Stock-based compensation tax benefit (15 ) (173 ) (18 ) Other - net (470 ) 2,066 1,564 Total adjustments 20,789 22,291 8,332 Net Cash Provided by Operating Activities 33,656 34,242 15,688 Investing Activities Construction and capital expenditures Capital expenditures (19,676 ) (17,717 ) (8,320 ) Interest during construction (659 ) (171 ) (73 ) Net Investments in affiliates - - (1,104 ) Acquisitions, net of cash acquired (10,972 ) (2,873 ) 368 Dispositions 1,615 1,594 756 Proceeds from sale of securities, net of investments 68 455 - Sale of other investments 436 - - Other 45 36 7 Net Cash Used in Investing Activities (29,143 ) (18,676 ) (8,366 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less 2,017 (3,411 ) 3,649 Issuance of long-term debt 12,416 11,367 1,491 Repayment of long-term debt (4,010 ) (6,772 ) (4,242 ) Purchase of treasury shares (6,077 ) (10,390 ) (2,678 ) Issuance of treasury shares 319 1,986 589 Dividends paid (9,507 ) (8,743 ) (5,153 ) Stock-based compensation tax benefit 15 173 18 Other 136 (224 ) 198 Net Cash Used in Financing Activities (4,691 ) (16,014 ) (6,128 ) Net increase (decrease) in cash and cash equivalents (178 ) (448 ) 1,194 Cash and cash equivalents beginning of year 1,970 2,418 1,224 Cash and Cash Equivalents End of Year $ 1,792 $ 1,970 $ 2,418 Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended Twelve Months Ended 12/31/2008 12/31/2007 % Ch g 12/31/2008 12/31/2007 % Ch g Wireless Wireless Customers (000) 77,009 70,052 9.9 % Net Customer Additions (000) 2,095 2,675 -21.7 % 6,699 7,315 -8.4 % M&A Activity, Partitioned Customers and Other Adjs. (000) 43 1,711 -97.5 % 258 1,775 -85.5 % Postpaid Customers (000) 60,098 55,310 8.7 % Net Postpaid Customer Additions (000) 1,342 1,178 13.9 % 4,634 3,982 16.4 % Postpaid Churn 1.2 % 1.2 % - 1.2 % 1.3 % -10 B P Licensed POPs (000,000) 304 299 1.7 % In-Region Wireline 1 Total Consumer Revenue Connections (000) 7 Retail Consumer Voice Connections 2 27,479 31,005 -11.4 % Retail Consumer Additional Voice Connections 2 3,359 4,004 -16.1 % Consumer Wired Broadband Connections 3 12,972 12,082 7.4 % Video Connections: 4 Satellite Connections 2,190 2,116 3.5 % U-verse Video Connections 1,045 231 - Total Consumer Revenue Connections (000) 47,045 49,438 -4.8 % Net Consumer Revenue Connection Changes (000) (503 ) (160 ) - (2,393 ) 577 - Broadband and Video Total Broadband Connections (000) 5, 7 16,322 14,802 10.3 % Net Broadband Connection Changes (000) 5, 7 357 525 -32.0 % 1,520 2,632 -42.2 % Total Video Connections (000) 4 3,235 2,347 37.8 % Net Video Connection Changes (000) 4 272 235 15.7 % 888 837 6.1 % AT&T Inc. Construction and capital expenditures Capital expenditures $ 5,288 $ 5,593 -5.5 % $ 19,676 $ 17,717 11.1 % Interest during construction $ 204 $ 46 - $ 659 $ 171 - Dividends Declared per Share $ 0.4100 $ 0.4000 2.5 % $ 1.6100 $ 1.4650 9.9 % End of Period Common Shares Outstanding (000,000) 5,893 6,044 -2.5 % Debt Ratio 6 43.8 % 35.7 % 810 B P Total Employees 302,660 309,050 -2.1 % 1 In-region wireline represents access lines served by AT&T's incumbent local exchange companies. 2 Includes consumer U-verse Voice over IP connections. 3 Wireline consumer broadband connections include DSL lines, U-verse high speed Internet access and satellite broadband. 4 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 5 Total broadband connections include DSL lines, U-verse high speed Internet access, satellite broadband and 3G LaptopConnect cards. 6 Total long-term debt plus debt maturing within one year divided by total debt plus total stockholders' equity. 7 Prior year amounts restated to conform to current period reporting methodology. Note: For the end of year 2008, total switched access lines were 55,610, retail business switched access lines totaled 21,826, and wholesale and coin switched access lines totaled Non-GAAP Wireless Reconciliations Wireless Segment AdjustedOIBDA AT&T Inc. Dollars in Millions unaudited Quarter Ended December 31, 2008 Adjusting Items GAAP Workforce Reduction Intangible Amortization Adjusted Service Revenues $ 11,541 $ 11,541 Equipment Revenues 1,318 1,318 Total Operating Revenues $ 12,859 $ - $ - $ 12,859 Operating Expenses Cost of Services and Equipment Sales 4,817 - - 4,817 Selling, General and Administrative 3,914 (13 ) - 3,901 Depreciation and Amortization 1,443 - (470 ) 973 Total Operating Expenses 10,174 (13 ) (470 ) 9,691 Operating Income 2,685 3,168 Plus: Depreciation and Amortization 1,443 973 OIBDA 4,128 4,141 OIBDA as a % of Service Revenue 35.8 % 35.9 % Quarter Ended December 31, 2007 Adjusting Items GAAP Integration Costs Intangible Amortization Adjusted Service Revenues $ 10,186 $ 10,186 Equipment Revenues 1,169 1,169 Total Operating Revenues $ 11,355 $ - $ - $ 11,355 Operating Expenses Cost of Services and Equipment Sales 4,301 (147 ) - 4,154 Selling, General and Administrative 3,458 (148 ) - 3,310 Depreciation and Amortization 1,669 (68 ) (628 ) 973 Total Operating Expenses 9,428 (363 ) (628 ) 8,437 Operating Income 1,927 2,918 Plus: Depreciation and Amortization 1,669 973 OIBDA 3,596 3,891 OIBDA as a % of Service Revenue 35.3 % 38.2 % OIBDA is defined as operating income (loss) before depreciation and amortization. OIBDA differs fromsegment operating income (loss), as calculated in accordance with generally accepted accounting principles (GAAP), in that it excludes depreciation and amortization. OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment or other discretionary uses. OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP. Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies. Financial Data AT&T Inc. Non-GAAP Consolidated Reconciliations Reconciliation of Free Cash Flow Dollars in Millions Unaudited December 31, 2008 Three Months Ended Twelve Months Ended Net cash provided by operating activities $ 10,883 $ 33,656 Less: Construction and capital expenditures (5,492 ) (20,335 ) Free Cash Flow $ 5,391 $ 13,321 Free cash flow is defined as cash from operations minus capital expenditures. We believe these metrics provide useful information to our investors because management regularly reviews free cash flow as an important indicator of how much cash is generated by normal business operations, including capital expenditures, and makes decisions based on it. Management also views free cash flow as a measure of cash available to pay debt and return cash to shareowners. Financial Data AT&T Inc. Non-GAAP Consolidated Reconciliations Adjusted and Reported Wireline Operating Expenses Dollars in Millions Unaudited Three Months Ended 12/31/08 12/31/07 YoY % Change Reported Wireline Operating Expenses $ 14,720 $ 14,767 -0.3 % Operating Adjustments Noncash Merger-Related Costs 2 - - Cash Integration Costs - 81 - Intangible Amortization 391 455 -14.1 % Total Adjusting Items 393 536 -26.7 % Adjusted Wireline Operating Expenses $ 14,327 $ 14,231 0.7 % Adjusted Wireline operating expenses differs from reported operating expenses in that it excludes the merger-related expenses shown above and provides additional comparability to prior periods.
